Exhibit 10.1
 
 
March 21, 2012


John P. Barton, Chairman
Rockdale Resources, Inc.
11044 Research Blvd.
Suite A-200
Austin, Texas 78759


RE:           Letter of Agreement for Farmout of Milam County “Airport Lease”


Dear John,


As we have discussed, this letter outlines the agreement between Rockdale
Resources, Inc., (“Rockdale”) and Kingman Operating Company, Inc., (“Kingman”)
whereby (a) Kingman will farmout its leasehold rights in 200 acres under that
certain Paid Up Oil and Gas Lease described below, (b) Rockdale will have an
exclusive option to farmout an additional 300 acres of Kingman’s leasehold
rights under that Paid Up Oil and Gas Lease, (c) Kingman will serve as the
operator for the wells drilled on the aforementioned 200-acres and 300-acres and
will drill all such wells on a turn-key basis, (d) Rockdale will assign to
Kingman a 10% working interest in each such well after “Payout” (defined
herein), (e) Rockdale will convey to Kingman 1.6 million shares of Rockdale’s
capital stock, (f) Rockdale will pay the expense of office space for Kingman in
Austin, Texas for a period of time, and (g) Rockdale and Michael Smith will
enter into an employment agreement whereby Mr. Smith will serve as CEO of
Rockdale.


The Lease


Kingman has acquired the rights in that certain paid up oil and gas lease dated
June 20, 2011 by and between Noack Farms, LLC, as lessor, and Ardent 1, LLC, as
lessee, covering 623.29 acres, more or less, out of the James Reese League,
A-303, in Milam County, Texas (the “Lands”), which is recorded at Volume 1150,
Page 01, of the Deed Records of Milam County, Texas, by virtue of an assignment
from Ardent 1, LLC, to Kingman dated January 11, 2012 which is recorded at
Volume 1165, Page 688, of the Deed Records of Milam County, Texas (the
“Lease”).  A copy of the Lease is attached to this letter agreement as Exhibit
A.


Farmout of 200-acre Tract


Upon execution of this letter agreement, Rockdale will pay Kingman the sum of
US$475,000.00; thereupon Kingman will execute and file the Assignment of Paid Up
Oil and Gas Lease attached hereto as Exhibit B-1 thereby assigning to Rockdale
all of Kingman’s rights under the Lease to the 200-acre tract of the Lands
described in Exhibit B-1, subject to an overriding royalty reserved by Ardent 1,
LLC (on its own behalf and on behalf of other overriding royalty interest
holders including the landowners) equal to 25% of 8/8 of the oil, gas and all
other hydrocarbons in, under and that may be produced, saved and marketed from
said 200-acre tract.  Simultaneously, and as a condition of Kingman’s executing
and filing Exhibit B-1, Rockdale will execute the single owner turnkey drilling
and operating agreement attached hereto as Exhibit C whereby Kingman shall serve
as operator for such 200-acre tract (the parties agreeing that Kingman shall
have the exclusive right to serve as operator of any wells drilled on such
200-acre tract).  Kingman will drill any and all wells on the 200-acre tract on
a turnkey basis at $275,000.00 per well and will operate such wells at a monthly
management fee of $1,000.00 per well per month.
 
 
 

--------------------------------------------------------------------------------

 
 
John P. Barton
Rockdale Resources, Inc.
March 21, 2012
Page 2

Option to Farmout 300-acret Tract


If no later than November 1, 2012, Rockdale pays Kingman the sum of
US$1,275,000.00, Kingman will execute and file the Assignment of Paid Up Oil and
Gas Lease attached hereto as Exhibit B-2 thereby assigning to Rockdale all of
Kingman’s rights under the Lease to the 300-acre tract of the Lands described in
Exhibit B-2, subject to an overriding royalty reserved by Ardent 1, LLC (on its
own behalf and on behalf of other overriding royalty interest holders including
the landowners) equal to 25% of 8/8 of the oil, gas and all other hydrocarbons
in, under and that may be produced, saved and marketed from said 300-acre tract.
As a condition of Kingman’s executing and filing Exhibit B-2, Kingman shall
serve as operator for such 300-acre tract pursuant to the single owner turnkey
drilling and operating agreement attached hereto as Exhibit C (the parties
agreeing that Kingman shall have the exclusive right to serve as operator of any
wells drilled on such 300-acre tract).  Kingman will drill any and all wells on
the 300-acre tract on a turnkey basis at $275,000.00 per well and will operate
such wells at a monthly management fee of $1,000.00 per well per month.


Kingman’s 10% Working Interest


It is further agreed, that when “Payout” occurs on the 200-acre and 300-acre
tracts, respectively, Rockdale shall reassign to Kingman an undivided 10%
working interest therein. “Payout” means that point in time when Rockdale has
recovered from the net proceeds of the production attributed to the respective
leasehold estate a sum equal to the cost attributed thereto for the drilling,
testing, completing and equipping of a test well and a like proportionate
interest in the cost of operating said test well during the payout period (it
being the parties’ intent to comply with the restrictive definition of “complete
payout” under Revenue Ruling, 1971-1 C.B. 160, Rev. Rul. 71-207 (1971)).


Conveyance of Rockdale Capital Stock


Within five (5) days of the effective date of this letter agreement, Rockdale
and Kingman will execute the Subscription Agreement attached hereto as Exhibit D
whereby Rockdale conveys to Kingman _____% of the Capital Stock (defined below)
of Rockdale Resources, Inc., currently authorized to be issued, which amount
equates to 1,600,000 shares as of the effective date of this letter
agreement.  “Capital Stock” means any preferred stock, common stock or other
stock or similar securities or any security convertible or exchangeable into or
for preferred stock, common stock or other stock or similar securities issued by
Rockdale Resources, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
John P. Barton
Rockdale Resources, Inc.
March 21, 2012
Page 3

Austin Office Space


Upon execution of this letter agreement, Rockdale will secure and maintain (or
already will have secured and maintained), at Rockdale’s cost and expense, for a
period of three (3) (subject to extension by the parties’ written agreement),
mutually agreeable office space for Kingman’s use in Austin, Texas, consisting
of at least six (6) executive offices, a reception area, and a kitchenette.


Michael Smith Executive Agreement


No later than March 31, 2012, Rockdale and Michael Smith will enter into the
executive employment and compensation agreement attached hereto as Exhibit E,
whereby Mr. Smith will serve as President and Chief Executive Officer of
Rockdale commencing April 1, 2012. Rockdale will pay Mr. Smith the sum of
US$10,000.00 per month and reimburse him for expenses (including attorneys’
fees) incurred by him in such role, and Mr. Smith will devote such of his time
to this position as is necessary and in the best interests of Rockdale but in no
event less than 70% of normal business hours.  Rockdale understands that Mr.
Smith will continue to serve as President of Kingman during this time, therefore
Rockdale will make such disclosures of this dual executive role and interest
(including any appearance of or potential for a conflict of interest) as
reasonably prudent or required by law and indemnify Mr. Smith and reimburse him
for any damages and costs he suffers from any failure by Rockdale to make those
disclosures.


Miscellaneous


To the extent additional instruments or documents are needed to effect the
parties’ agreement herein, each party agrees to work in good faith with the
other and execute such other instruments or documents needed to effect their
agreement herein.


Except as provided in, and then only for the purposes of, the operating
agreement attached as Exhibit C, the parties do not intend that this letter
agreement create a partnership or joint venture between then; rather, for the
purposes of this letter agreement, the parties remain independent contractors.


The parties agree that this letter agreement shall be governed by and construed
under the laws of the State of Texas, without regard to its conflict of laws
principles, and that the courts located in Travis County, Texas shall preside
over any dispute under this letter agreement.


No provision of this letter agreement may be assigned by a party without the
other party’s prior written consent (and any attempt to do so shall be void as
against the non-consenting party).
 
 
 

--------------------------------------------------------------------------------

 
 
John P. Barton
Rockdale Resources, Inc.
March 21, 2012
Page 4
 


This letter agreement may be executed in multiple counterparts (including
facsimile copies) and any copy bearing the signatures of both parties shall be
deemed an original as long as it bears the original signature of at least one of
the parties.


This letter agreement contains the parties’ sole and exclusive agreement
concerning its subject matter, with each Exhibit hereto containing the parties’
sole and exclusive agreement concerning the subject matter stated therein.


If this letter agreement accurately sets forth the terms of our agreement,
please sign below and return a fully-signed copy to me; this offer will expire
and be void if not signed by 5:00 p.m., CDT, on March 31, 2012.  Upon your
signature below, the effective date of this letter agreement will be March 21,
2012.



Yours truly,     AGREED:        
Kingman Operating Company, Inc.
Rockdale Resources, Inc.
             
By: /s/ Michael D. Smith                                 
By: /s/ John P. Barton                                      
 
                  [authorized signature]
                  [authorized signature]
       
Name:    Michael D. Smith                              
Name:    John P. Barton                                    
 
                          [printed name]
                        [printed name]
       
Its:          President                                           
Its: Chairman of the Board of Directors        
 
                                 [title]
                              [title]
 







Art/Rockdale Kingman-Rockdale Letter Agree Final 4-12-12
 
 
 

--------------------------------------------------------------------------------

 
 